 Case 2:19-cv-11406-BAF-APP ECF No. 1 filed 05/13/19        PageID.1   Page 1 of 12




                           UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF MICHIGAN
                                SOUTHERN DIVISION
HEALTHCALL OF DETROIT, INC.,)
                            )                     Case No.: 2:19-cv-11406
    Plaintiff,              )
                            )
v.                          )
                            )
FARMERS INSURANCE EXCHANGE, )
                            )
    Defendant.              )


CLARK HILL PLC
Jennifer K. Green (P69019)
151 S. Old Woodward Ave. Suite 200
Birmingham, MI 48009
(248) 988-2315
jgreen@clarkhill.com
Attorney for HealthCall of Detroit, Inc.


                 PLAINTIFF HEALTHCALL OF DETROIT, INC.’S
                      COMPLAINT AND JURY DEMAND
        HealthCall of Detroit, Inc. (“HealthCall”), through its attorneys, Clark Hill

PLC, for its Complaint against Defendant Farmers Insurance Exchange

(“Farmers”) states as follows:




221420216.2 30787/197484
 Case 2:19-cv-11406-BAF-APP ECF No. 1 filed 05/13/19          PageID.2   Page 2 of 12




                            PARTIES, JURISDICTION & VENUE

        1.       HealthCall is a private duty nursing and in-home healthcare

organization with its principal place of business located at 28000 Woodward

Avenue, Suite 100, Royal Oak, Michigan 48067.

        2.       Farmers is a California company with its principal place of business

located in Los Angeles, California.

        3.       The Court has jurisdiction pursuant to 28 U.S.C. § 1332(a) because

the amount in controversy exceeds Seventy-Five Thousand Dollars ($75,000.00),

exclusive of interest and costs, and by reason of the complete diversity of

citizenship of the parties.

        4.       Venue is proper in this Court pursuant to 28 U.S.C. §1391(a).

                                 GENERAL ALLEGATIONS

                     The Motor Vehicle Accident & Jaden’s Injuries

        5.       In July of 2011, when Jaden was six years old, he was involved in a

serious car accident in which the car he was riding in was hit at approximately 70

MPH (the “Accident”).

        6.       Jaden was thrown from the backseat and became wedged underneath

the dashboard.             Jaden had to undergo a lengthy extrication by emergency

responders and the first several attempts at resuscitating him were unsuccessful.




                                              2
221420216.2 30787/197484
 Case 2:19-cv-11406-BAF-APP ECF No. 1 filed 05/13/19          PageID.3   Page 3 of 12



        7.       Jaden was airlifted to the University of Michigan Health System (“U

of M”) where he remained in a coma for six days and was diagnosed with a severe

traumatic brain injury (“TBI”).

        8.       Jaden suffered from numerous skull fractures (including the parietal,

temporal, and occipital bones) which resulted in a hemorrhagic contusion in the

right temporal lobe, and he also suffered a sacral fracture at the base of his spine.

        9.       Farmers does not dispute that Jaden suffered a severe TBI as a result

of the Accident.

        10.      Even though Jaden now looks “normal” to the outside world, he

suffers from many long-term cognitive impairments due to the permanent damage

to his brain.

        11.      Jaden’s primary impairment is behavioral; his judgment is

compromised, and his emotional instability and impulsiveness often leads to

aggressive outbursts (and as Jaden grows older, inappropriate sexual behavior).

        12.      Jaden has poor impulse control and impaired judgment has led to a

number of dangerous situations. For example, Jaden jumped out of a second story

window, has attempted to jump out of a moving vehicle, ran out of his school, ran

out of the house in the middle of the night, etc.

        13.      At one point, the behavioral issues were so extreme that Jaden’s

doctor considered placing him in a pediatric residential facility.


                                            3
221420216.2 30787/197484
 Case 2:19-cv-11406-BAF-APP ECF No. 1 filed 05/13/19         PageID.4   Page 4 of 12



        14.      Jaden also suffered a decline in cognitive functioning. Due to his

cognitive deficits, Jaden received a mix of regular and special education classes at

school; however, Jaden was failing three out of his five classes in April 2017 and

given his severe behavioral issues, he has had numerous expulsions and attended

approximately six schools in seven years.

        15.      In September of 2018, he once again attempted to attend school and

was suspended in the first month that was there.

        16.      The following month, he was suspended from that school yet again

due to sexually inappropriate behavior.

        17.      As a result, Jaden is currently participating in a home schooling

program because his behavioral difficulties rendered him unfit for a public school

environment.

        18.      As a result of his ongoing cognitive and behavioral impairments,

Jaden’s physicians have prescribed attendant care services, primarily for

supervision purposes, to prevent him from doing anything unsafe, and he also

treats with a behavior specialist in his home.

        19.      In January of 2015, however, Farmers decided attendant care services

were no longer “reasonably necessary” for Jaden, and it issued a “denial” letter to

HealthCall.




                                            4
221420216.2 30787/197484
 Case 2:19-cv-11406-BAF-APP ECF No. 1 filed 05/13/19             PageID.5    Page 5 of 12



        20.      After that, Farmers refused to pay for Jaden’s attendant care, despite

the fact that Dr. Pelshaw, a well-respected physician at Children’s Hospital of

Michigan, wrote to Farmers and disputed its decision to suspend benefits,

explaining that Jaden needs supervision from home health aides due to safety

concerns.

        21.      Dr. Pelshaw confirmed at a deposition in 2018 in a prior lawsuit

related to Jaden’s care that Jaden “still is having ongoing behavioral problems” and

attendant care is needed for “supervision” purposes.

        22.      Jaden’s mother also testified at a deposition in 2018 in a prior lawsuit

related to Jaden’s care that while Jaden is no longer receiving attendant care

because the insurance company will not pay for it, he still “definitely needs

supervision” due to his issues but she needs to work outside of the home to support

the household so they cannot currently afford that care.

        23.      In fact, after Farmers cut off Jaden’s supervisory attendant care, Jaden

was left unsupervised momentarily in the spring of 2018, and he attempted to

commit suicide and was found unconscious in his bedroom with a cord wrapped

around his neck.

        24.      Despite the fact that Farmers still refuses to pay for attendant care, Dr.

Pelshaw continues to prescribe attendant care for Jaden.




                                              5
221420216.2 30787/197484
 Case 2:19-cv-11406-BAF-APP ECF No. 1 filed 05/13/19        PageID.6   Page 6 of 12



        25.      HealthCall is a private duty nursing and in-home health care

organization that provides medical, therapeutic, and rehabilitative services to

catastrophically injured individuals as well as infants, children, and adults with

medical disabilities and traumatic brain injuries.

        26.      The care and services provided by HealthCall include, but are not

limited to, home health aides and skilled nurses supervisory visits.

        27.      Specifically, Sears requires attendant care and supervisory nursing

services to provide, inter alia: (i) medication monitoring and reminders; (ii)

assistance with his counseling and in-home behavioral and cognitive therapies; (iii)

accompaniment and transportation to medical appointments and therapies; and (iv)

general safety and supervision.

        28.      HealthCall provides these services pursuant to a prescription from

Jaden’s physician, Dr. Pelshaw.

        29.      Despite receiving invoices and supporting documentation from

HealthCall, Farmers has failed to reimburse HealthCall for any of the care and

services it provided to Sears. (Ex. A, HealthCall Invoice Packages). The unpaid

balance due and owing at that time, not counting additional bills that have since

been incurred, was $137,991.25, plus penalty interest and attorney fees that

continue to accrue.




                                           6
221420216.2 30787/197484
 Case 2:19-cv-11406-BAF-APP ECF No. 1 filed 05/13/19           PageID.7   Page 7 of 12



        30.      HealthCall has obtained assignments from Jaden, signed by his

mother and legal guardian, Velma Sears, authorizing it to pursue payment of these

benefits directly and to proceed with a cause of action for nonpayment of its

invoices. (Ex. B, Assignments).

                                   Procedural History

        31.      In 2012, Farmers refused to pay Sears’ No-Fault benefits and a

lawsuit was filed in Wayne County Circuit Court (Wayne County Circuit Court,

Case No. 12-008895-NF, Hon. Daphne Means Curtis) (“Sears I”).

        32.      In Sears I, Farmers refused to pay for several forms of No-Fault

benefits for Jaden, including but not limited to home health care benefits.

        33.      As part of Sears I, HealthCall sought payment of its bills for the time

period of 2012 to 2013.

        34.      The Sears I lawsuit was resolved in Jaden’s favor via a settlement in

November of 2013, and Farmers paid HealthCall for Jaden’s attendant care for

nearly two years after that.

        35.      In late January of 2015, Farmers terminated Jaden’s attendant care

services and refused to pay HealthCall for any services it rendered to Jaden.

        36.      Accordingly, on February 17, 2016, HealthCall initiated a lawsuit for

the unpaid benefits incurred after Farmers terminated services in January 2015.




                                             7
221420216.2 30787/197484
 Case 2:19-cv-11406-BAF-APP ECF No. 1 filed 05/13/19           PageID.8   Page 8 of 12



(Eastern District of Michigan, Case No. 2:16-CV-11345-BAF-APP, Hon. Bernard

A. Friedman presiding) (“Sears II”).

        37.      On March 20, 2018, on the first day of a jury trial, Farmers conceded

the full amount of HealthCall’s damages and agreed to certain substantive terms—

including that the assignments were valid, that the full amount of damages were

owed, and that the payments were more than 30 days past due for purposes of

penalty interest.

        38.      These terms were all set forth in a written Partial Judgment and Order,

which this Court entered. [Sears II, Dkt. No. 70].

        39.      Farmers expressly agreed that “partial judgment . . . is hereby entered

in favor of HealthCall in the amount of $252,158.00, which represents the full

amount of HealthCall’s principal damages for its claim brought pursuant to the No-

Fault Act, which claim was raised pursuant to valid assignments from Velma

Sears[.]” Id. at ¶ 1 (emphasis added).

        40.      Farmers immediately reneged on its agreement, by arguing that the

assignments were invalid.

        41.      To date, HealthCall has received no payment of any kind from

Farmers.

        42.      On March 7, 2019, HealthCall filed a Notice of Appeal in the Sixth

Circuit in the Sears II matter and it was assigned Case No. 19-1234; that appeal


                                             8
221420216.2 30787/197484
 Case 2:19-cv-11406-BAF-APP ECF No. 1 filed 05/13/19          PageID.9   Page 9 of 12



remains pending.

         43.     This lawsuit involves the unpaid HealthCall invoices incurred after

the Sears II matter.

       COUNT I – VIOLATION OF THE MICHIGAN NO-FAULT ACT,
                       MCL § 500.3101, et. seq.

         44.     HealthCall incorporates by reference the allegations made in the

foregoing paragraphs as though fully restated herein.

         45.     Farmers is the insurer responsible for payment of Jaden’s benefits

pursuant to the Michigan No-Fault Act, MCL § 500.3101, et seq. (the “No-Fault

Act”).

         46.     Jaden is entitled to personal protection benefits through Farmers

pursuant to the No-Fault Act, because his injuries were an “accidental bodily injury

arising out of the ownership, operation, maintenance, or use of a motor vehicle as a

motor vehicle.” MCL § 500.3105.

         47.     By virtue of sustaining a bodily injury arising out of a motor vehicle

accident, Jaden is entitled to receive No-Fault benefits for allowable expenses

“consisting of all reasonable charges incurred for reasonably necessary products,

services, and accommodations for [her] care, recovery, or rehabilitation.” MCL §

500.3107(1).




                                             9
221420216.2 30787/197484
Case 2:19-cv-11406-BAF-APP ECF No. 1 filed 05/13/19         PageID.10   Page 10 of 12



        48.      HealthCall provided care and services to Jaden in the form of

attendant care / Home Health Aid (HHA) care services per day, as well as a

supervisory registered nurse for periodic nurse visits.

        49.      HealthCall provided these services to Jaden with the expectation of

payment from Farmers.

        50.      The care provided by HealthCall to Jaden was reasonably medically

necessary, as demonstrated by, inter alia, the prescriptions of his physicians.

        51.      The rates charged by HealthCall for its services are customary and

reasonable.

        52.      HealthCall has regularly and properly submitted invoices and

supporting documentation to Farmers demonstrating amounts incurred for the

reasonably necessary products and services provided for Jaden’s care, recovery,

and rehabilitation.

        53.      Farmers has not reimbursed HealthCall for the services provided to

Jaden from May 18, 2018 to the present.

        54.      Payment by Farmers is more than thirty days overdue.

        55.      Overdue benefits give rise to a rebuttable presumption of

unreasonable refusal or undue delay under the No-Fault Act. Thus, HealthCall is

entitled to penalty interest pursuant to MCL § 500.3142, because the benefits owed

by Farmers are more than thirty days overdue.


                                           10
221420216.2 30787/197484
Case 2:19-cv-11406-BAF-APP ECF No. 1 filed 05/13/19           PageID.11   Page 11 of 12



        56.      Farmers has unreasonably refused to reimburse HealthCall for the

care and services provided to Jaden. Thus, HealthCall is entitled to attorney fees

pursuant to MCL § 500.3148, because Farmers has unreasonably refused to pay

HealthCall and/or unreasonably delayed in making proper payment.

        57.      HealthCall is entitled to pre-judgment interest on the entire amount of

the money judgment, including attorney fees and other costs, pursuant to MCL §

600.6013.

                                 RELIEF REQUESTED

        WHEREFORE, HealthCall prays that, pursuant to MCL § 500.3101, et. seq.,

this Court enter judgment in HealthCall’s favor and against Farmers for the total

amount due and owing to HealthCall, plus (1) No-Fault penalty interest pursuant to

MCL § 500.3142, (2) No-Fault attorney fees and costs pursuant to MCL §

500.3148, (3) prejudgment interest pursuant to MCL § 600.6013, and (4) such

other relief as justice and fairness require.

                                          Respectfully submitted,

Date: May 13, 2019                   By: /s/ Jennifer K. Green
                                        CLARK HILL PLC
                                        Jennifer K. Green (P69019)
                                        151 S. Old Woodward Ave. Suite 200
                                        Birmingham, MI 48009
                                        (248) 988-2315
                                        jgreen@clarkhill.com
                                        Attorney for HealthCall of Detroit, Inc.



                                            11
221420216.2 30787/197484
Case 2:19-cv-11406-BAF-APP ECF No. 1 filed 05/13/19        PageID.12   Page 12 of 12




                                  JURY DEMAND

        Plaintiff HealthCall of Detroit, Inc., through its attorneys, Clark Hill PLC,

hereby demands a trial by jury in the above-captioned action for all claims so

triable.


                                        Respectfully submitted,

Date: May 13, 2019                 By: /s/ Jennifer K. Green
                                      CLARK HILL PLC
                                      Jennifer K. Green (P69019)
                                      151 S. Old Woodward Ave. Suite 200
                                      Birmingham, MI 48009
                                      (248) 988-2315
                                      jgreen@clarkhill.com
                                      Attorney for HealthCall of Detroit, Inc.




                                          12
221420216.2 30787/197484
